Citation Nr: 0605796	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to education benefits for an on-the-job training 
program with the California Highway Patrol (CHP) in Oakland, 
California.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
December 1992 to December 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the veteran's claim for education benefits 
for an on-the-job training program with the CHP in Oakland, 
California.  In December 2004, to support his claim, he 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.

For the reasons discussed below, this case is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In May 2004, the veteran filed a formal claim for education 
benefits for an 
on-the-job training program with the CHP in Oakland.  The 
training program began in May 2001 and ended in May 2002.  
Later that month, the RO notified him that he was not 
entitled to receive benefits because the training facility 
was not approved until March 24, 2003 - after he had already 
completed the CHP program.  An internal VA computer print-out 
confirms this program was approved effective March 24, 2003.

It does not appear the veteran contests these facts.  The 
crux of his disagreement, however, is that several of his 
colleagues (specifically, Jessica Ferdig and Steven [redacted]) 
allegedly applied for and were granted education benefits 
for this training program during the same period of time 
(2001 and 2002).  (Hr'g. Tr., pgs. 4-5).  In support of this, 
the veteran submitted a copy of a June 2004 letter from the 
RO to Steven [redacted] indicating Mr. [redacted] was entitled to 
education benefits under the Montgomery GI Bill beginning in 
June 2001.  This letter was issued by the same Education 
Officer less than three weeks after a similar letter was sent 
to the veteran denying these same benefits for 2001 and 2002.  
The reasons for such seemingly contrary decisions are 
unclear.

Although the veteran raised this issue in his June 2004 
notice of disagreement (NOD), and even enclosed a copy of Mr. 
[redacted]'s letter with his NOD, the RO failed to address this 
evidence and argument in its August 2004 Statement of the 
Case (SOC).  See 38 C.F.R. § 19.29 (The SOC must contain a 
summary of the evidence relating to the issue or issues with 
which the appellant has expressed disagreement; a summary of 
the applicable laws and regulations and a discussion of how 
such laws and regulations affect the determination; and the 
reasons for each determination with respect to which 
disagreement has been expressed).  Surely he is entitled to 
an explanation for this apparent discrepancy in the Education 
Officer's decisions regarding the educational benefits for 
this training program. 

Accordingly, this case is being remanded to the RO (via the 
AMC) for the following:

Prepare a supplemental SOC (SSOC) 
explaining why the veteran's 
colleagues (specifically, Mr. [redacted]) 
were granted education benefits for 
the CHP on-the-job training program 
in 2001 and 2002, while the veteran 
was apparently not entitled to those 
same benefits covering the same 
period.  Send the SSOC to 
the veteran and give him time to 
respond to it before returning his 
case to the Board for further 
appellate consideration.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

